United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0814
Issued: January 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2018 appellant, through counsel, filed a timely appeal from a February 15,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days have elapsed from the last merit decision, dated November 7, 2016, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 23, 2016 appellant, then a 51-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on March 18, 2016, she injured her right shoulder, right lower back,
and right ankle/foot. She attributed her injury to an overcrowded room, which reportedly included
a patient’s electric wheelchair, bed, reclining chair, and intravenous (IV) poles. On the reverse
side of the Form CA-1, the employing establishment indicated that appellant was injured in the
performance of duty and that she had been seen by a nurse at its facility on March 18, 2016.
A March 23, 2016 note from Barry J. Wanninger, a certified physician assistant, indicated
that appellant was treated earlier that day in the emergency department at Mercy Hospital of
Fairfield. He advised that appellant could return to work on March 26, 2016. The accompanying
emergency department treatment notes indicated that appellant worked as a nurse and reported
having tripped and fell five days ago. Appellant stated that she fell backwards and believed she
tripped over an IV pole. Right shoulder and right ankle x-rays obtained on March 23, 2016
revealed no evidence of an acute injury. Mr. Wanninger placed appellant in an air cast, prescribed
a muscle relaxant (Robaxin), and discharged her with a clinical impression of right shoulder and
right ankle pain.
A May 5, 2016 right ankle magnetic resonance imaging (MRI) scan revealed, inter alia,
tendinopathy, tenosynovitis, degenerative changes, and a thickened anterior talofibular ligament,
consistent with a prior sprain. Appellant was reportedly injured in March 2016 when an IV pole
fell on her right ankle.
In an October 4, 2016 development letter, OWCP informed appellant of the evidence
necessary to establish her claim and requested that she submit additional factual and medical
evidence. It noted that she had not clearly specified how her injury occurred and, as such, the
evidence of record was insufficient to establish that she actually experienced the incident alleged
to have caused her injury. OWCP requested that appellant explain how the “crowded room”
caused her March 18, 2016 alleged employment injury. It further noted that it had not received
sufficient medical evidence to support her claim. OWCP afforded appellant 30 days to submit
additional evidence and to respond to its inquiries. It did not receive additional evidence within
the allotted time.
By decision dated November 7, 2016, OWCP denied appellant’s claim, finding that she
had not submitted a statement clearly explaining how she was injured on March 18, 2016. It also
noted that she had not submitted medical evidence containing a diagnosis in connection with her
alleged employment injury.

2

OWCP subsequently received a September 7, 2016 physical therapy treatment note with a
diagnosis of right posterior tibialias tendinitis.3
On October 3, 2017 counsel timely requested reconsideration of OWCP’s November 7,
2016 decision. He also submitted various treatment records from appellant’s podiatrists,
Dr. Cynthia Miller and Dr. Michael C. Doran, which covered the period April 17, 2013 through
March 11, 2014, January 5 through February 3, 2015, and April 19, 2016 through June 1, 2017.
Dr. Miller began treating appellant on April 17, 2013 for a right ankle injury that reportedly
occurred three weeks prior when appellant fell off a treadmill. Appellant followed up with
Dr. Miller regularly through March 11, 2014.
In a report dated January 5, 2015, Dr. Miller examined appellant for complaints of bilateral
heel pain. She diagnosed calcaneal spur, plantar fascial fibromatosis, enthesopathy, and bursitis.
Appellant continued to follow up with Dr. Miller through February 3, 2015.
In a report dated April 19, 2016, Dr. Miller examined appellant for complaints of right foot
pain of a “few weeks” duration. Appellant told Dr. Miller that, while at work, she tripped over
some cords and fell. She noted that when she fell, “everything came on top of her.” Dr. Miller
diagnosed foot and ankle arthritis, edema, tendon rupture, posterior tibial tendinitis, and plantar
fasciitis. Appellant continued to follow up with Dr. Miller through June 1, 2017.
By decision dated February 15, 2018, OWCP denied appellant’s request for
reconsideration without reviewing the merits of her claim. It explained that the medical evidence
submitted on reconsideration was not relevant to the issue of whether appellant established that
the March 18, 2016 employment incident occurred as alleged.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.6
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
3

The physical therapy treatment note was accompanied by a request for authorization for medical services provided
on September 7, 2016.
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his/her] own motion or on application.” 5 U.S.C. § 8128(a).
4

5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of the OWCP decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.

3

interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration under
5 U.S.C. § 8128(a).
In his correspondence received on October 3, 2017, counsel noted that he was submitting
various medical records on reconsideration. However, he did not show that OWCP erroneously
applied or interpreted a specific point of law or advance a relevant legal argument not previously
considered by OWCP. Thus, appellant is not entitled to a review of the merits based on the first
and second requirements under section 10.606(b)(3).9
Counsel also failed to submit relevant and pertinent new evidence with the October 3, 2017
request for reconsideration. As noted, he submitted various medical records from appellant’s
podiatrists, some of which predated the alleged March 18, 2016 employment incident. The
underlying issue in this case is whether appellant established that the employment incident of
March 18, 2016 occurred as alleged. A claimant may be entitled to a merit review by submitting
pertinent new and relevant evidence, but appellant did not do so in this case.10 While Dr. Miller’s
April 19, 2016 treatment notes contained a history of injury as communicated by appellant, she
has yet to provide OWCP her own personal statement or any witness statements regarding the
circumstances of the alleged March 18, 2016 employment incident.11 The Board has held that the
submission of evidence that does not address the particular issue in the case does not constitute a
basis for reopening the claim.12 Because appellant did not provide relevant and pertinent new
evidence she is not entitled to a review of the merits based on the third requirement under section
10.606(b)(3).13 Accordingly, OWCP properly denied appellant’s request for reconsideration under
5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.608(a), (b).

9

20 C.F.R. § 10.606(b)(3)(i) and (ii).

10

Id. at § 10.606(b)(3)(iii).

11

See B.P., Docket No. 16-1549 (issued January 18, 2017).

12

See David J. McDonald, 50 ECAB 185 (1998).

13

20 C.F.R. § 10.606(b)(3)(iii).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

